            Case: 2:19-cv-00038-WOB-CJS Doc #: 20 Filed: 03/22/19 Page: 1 of 3 - Page ID#: 112
                                                                                          CLOSED,JURY,LC1
                                      U.S. District Court
                             Southern District of Ohio (Cincinnati)
                       CIVIL DOCKET FOR CASE #: 1:18−cv−00243−MRB

Yuhanick v. Hwareh.com, Inc. et al                            Date Filed: 04/09/2018
Assigned to: Judge Michael R. Barrett                         Date Terminated: 03/22/2019
Demand: $500,000                                              Jury Demand: Plaintiff
Cause: 29:201 Fair Labor Standards Act                        Nature of Suit: 710 Labor: Fair Standards
                                                              Jurisdiction: Federal Question
Plaintiff
Scott Yuhanick                                  represented by Brian David Goldwasser
                                                               Rendigs Fry Kiely & Dennis LLP
                                                               600 Vine Street, Suite 2650
                                                               Cincinnati, OH 45202
                                                               513−381−9270
                                                               Fax: 513−381−9206
                                                               Email: bgoldwasser@rendigs.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Russell S Sayre
                                                              Taft Stettinius & Hollister − 1
                                                              425 Walnut Street
                                                              Suite 1800
                                                              Cincinnati, OH 45202−3957
                                                              513−357−9304
                                                              Fax: 513−381−0205
                                                              Email: sayre@taftlaw.com
                                                              TERMINATED: 07/12/2018
                                                              LEAD ATTORNEY

                                                              Sanna−Rae Taylor
                                                              Taft Stettinius & Hollister LLP
                                                              Suite 1800
                                                              425 Walnut Street
                                                              Cincinnati, OH 45202
                                                              513−381−3838
                                                              Fax: 513−381−0205
                                                              Email: srtaylor@taftlaw.com
                                                              TERMINATED: 07/12/2018
                                                              LEAD ATTORNEY


V.
Defendant
Hwareh.com, Inc.                                represented by August Thomas Janszen
doing business as                                              The Janszen Law Firm, L.P.A.
HealthWarehouse.com                                            4750 Ashwood Drive
                                                               Suite 201
                                                               Cincinnati, OH 45241
              Case: 2:19-cv-00038-WOB-CJS Doc #: 20 Filed: 03/22/19 Page: 2 of 3 - Page ID#: 113
                                                                                513−326−9065
                                                                                Fax: 513−326−9066
                                                                                Email: atjanszen@janszenlaw.com
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED

Defendant
Joseph B. Peters                                               represented by August Thomas Janszen
                                                                              (See above for address)
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED


 Date Filed         #    Docket Text

 04/09/2018        Ï1    COMPLAINT with JURY DEMAND against Hwareh.com, Inc. dba Healthwarehouse.com, Joseph
                         B. Peters ( Filing fee $ 400 paid − receipt number: 0648−6392956), filed by Scott Yuhanick.
                         (Attachments: # 1 Exhibit A − Sales Commission Agreement, # 2 Exhibit B − Email dated February
                         2, 2016, # 3 Exhibit C − Email dated January 15, 2014, # 4 Exhibit D − 2017 Employment
                         Agreement, # 5 Civil Cover Sheet, # 6 Summons Form, # 7 Summons Form) (Sayre, Russell)
                         (Entered: 04/09/2018)

 04/10/2018        Ï2    NOTICE of Appearance by Sanna−Rae Taylor for Plaintiff Scott Yuhanick (Taylor, Sanna−Rae)
                         (Entered: 04/10/2018)

 04/10/2018        Ï3    Summons Issued as to Hwareh.com, Inc., Joseph B. Peters. (Attachments: # 1 Summons Form) (sct)
                         (Entered: 04/10/2018)

 04/11/2018         Ï    ***If this case is referred, it will be to Magistrate Judge Karen L. Litkovitz. (sct) (Entered:
                         04/11/2018)

 05/10/2018        Ï4    WAIVER OF SERVICE Returned Executed. Waiver sent to Joseph B. Peters on 4/9/2018, answer
                         due 6/8/2018. (Attachments: # 1 Summons Form Request to Waive Service of Summons) (Sayre,
                         Russell) (Entered: 05/10/2018)

 05/10/2018        Ï5    WAIVER OF SERVICE Returned Executed. Waiver sent to Hwareh.com, Inc. on 4/9/2018, answer
                         due 6/8/2018. (Attachments: # 1 Summons Form Notice of a Lawsuit and Request to Waive Service
                         of a Summons) (Sayre, Russell) (Entered: 05/10/2018)

 05/25/2018        Ï6    NOTICE of Appearance by August Thomas Janszen for Defendants Hwareh.com, Inc., Joseph B.
                         Peters (Janszen, August) (Entered: 05/25/2018)

 05/25/2018        Ï7    MOTION to Dismiss ( Responses due by 6/15/2018), MOTION to Change Venue by Defendants
                         Hwareh.com, Inc., Joseph B. Peters. (Janszen, August) (Entered: 05/25/2018)

 05/25/2018        Ï8    MOTION to Disqualify Counsel by Defendant Hwareh.com, Inc.. (Janszen, August) (Entered:
                         05/25/2018)

 05/25/2018        Ï9    NOTICE of Filing Affidavit of Eric K. Combs re 8 Motion to Disqualify Counsel by Defendant
                         Hwareh.com, Inc. (Janszen, August) Modified to clarify docket text on 5/29/2018 (jlw). (Entered:
                         05/25/2018)

 06/14/2018       Ï 10   MOTION for Extension of Time to File Response/Reply as to 7 MOTION to Dismiss MOTION to
                         Change Venue , 8 MOTION to Disqualify Counsel New date requested 6/29/2018. (Stipulated) by
                         Plaintiff Scott Yuhanick. (Attachments: # 1 Text of Proposed Order) (Sayre, Russell) (Entered:
                         06/14/2018)
         Case: 2:19-cv-00038-WOB-CJS Doc #: 20 Filed: 03/22/19 Page: 3 of 3 - Page ID#: 114
06/18/2018   Ï 11   ORDER granting 10 Motion for Extension of Time to File Response/Reply re 7 MOTION to
                    Dismiss MOTION to Change Venue , 8 MOTION to Disqualify Counsel ; Responses due by
                    6/29/2018. Signed by Judge Michael R. Barrett on 6/18/18. (ba) (Entered: 06/18/2018)

06/29/2018   Ï 12   NOTICE of Substitution of Counsel − Brian David Goldwasser substituting for Russell S. Sayre as
                    to Plaintiff Scott Yuhanick. (Goldwasser, Brian) (Entered: 06/29/2018)

06/29/2018   Ï 13   MOTION for Extension of Time New date requested 7/13/2018. by Plaintiff Scott Yuhanick.
                    (Goldwasser, Brian) (Entered: 06/29/2018)

07/02/2018     Ï    NOTICE re 12 Notice of Substitution of Counsel and 13 MOTION for Extension of Time: The
                    documents were filed without a certificate of service which is required pursuant to S.D. Ohio Civ.
                    R. 5.2. To correct the filings use the Certificate of Service event found under Civil Events−Initial
                    Pleadings and Service−Service of Process and link the event to the Notice of Substitution of
                    Counsel and MOTION for Extension of Time when prompted. (sct) (Entered: 07/02/2018)

07/02/2018   Ï 14   CERTIFICATE OF SERVICE by Plaintiff Scott Yuhanick re 13 MOTION for Extension of Time
                    New date requested 7/13/2018. , 12 Notice of Substitution of Counsel (Goldwasser, Brian)
                    (Entered: 07/02/2018)

07/11/2018   Ï 15   ORDER granting 13 Motion for Extension of Time until 7/13/18 to respond to 7 Motion to Dismiss.
                    Signed by Judge Michael R. Barrett on 7/11/18. (ba) (Entered: 07/11/2018)

07/13/2018   Ï 16   RESPONSE in Opposition re 7 MOTION to Dismiss MOTION to Change Venue filed by Plaintiff
                    Scott Yuhanick. (Goldwasser, Brian) (Entered: 07/13/2018)

07/27/2018   Ï 17   REPLY to Response to Motion re 7 MOTION to Dismiss MOTION to Change Venue filed by
                    Defendants Hwareh.com, Inc., Joseph B. Peters. (Janszen, August) (Entered: 07/27/2018)

03/12/2019   Ï 18   ORDER finding as moot 8 Motion to Disqualify Counsel. Signed by Judge Michael R. Barrett on
                    3/12/19. (ba) (Entered: 03/12/2019)

03/22/2019   Ï 19   ORDER denying 7 Motion to Dismiss; granting 7 Motion to Change Venue.This matter is hereby
                    transferred to the U.S. District Court for the Eastern District of Kentucky at Covington. Signed by
                    Judge Michael R. Barrett on 3/22/2019. (jlw) (Entered: 03/22/2019)

03/22/2019     Ï    Case transferred to District of Eastern District of Covington.Case file and docket sheet sent
                    Electronically. (jlw) (Entered: 03/22/2019)
